Motion Granted; Dismissed and Memorandum Opinion filed January 30,
2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01127-CV

                      JERRY ROQUEMORE, Appellant
                                        V.

                      STATE FARM LLOYDS, Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-54789B

              MEMORANDUM                         OPINION
      This is an appeal from a summary judgment signed September 16, 2013. On
January 16, 2014, appellant filed an agreed motion to dismiss the appeal because
the parties have reached a settlement agreement, rendering the appeal moot. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.